Citation Nr: 0801508	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-32 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
degenerative joint disease of the left knee, to include as a 
secondary to service-connected chronic low back strain with 
traumatic arthritis.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee, to include as a secondary to 
chronic low back strain with traumatic arthritis.

3.  Entitlement to service connection for degenerative joint 
disease of the right knee, to include as a secondary to 
chronic low back strain with traumatic arthritis.

4.  Entitlement to service connection for a cervical (neck) 
condition, to include as secondary to chronic low back strain 
with traumatic arthritis.

5.  Entitlement to service connection for numbness of thighs, 
feet and hands, to include as secondary to chronic low back 
strain with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision of 
the Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA) and an April 2005 rating 
decision of the Cleveland, Ohio RO of the VA.

The June 2004 rating decision denied service connection for a 
neck condition and for numbness of the thighs, feet and 
hands.  

The April 2005 decision denied service connection for 
bilateral degenerative joint disease of the knees.  

The Board notes that in a May 1997 decision, the Board denied 
entitlement to service connection for residuals of a left 
knee injury as proximately due to, or the result of a service 
connected disability.  

In the April 2005 rating decision, the RO appeared to 
consider the claim of entitlement to service connection for 
degenerative joint disease of the left knee on the merits 
without considering whether new and material evidence had 
been submitted.  The Board must initially determine whether 
new and material evidence has been submitted regardless of 
the RO's actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The issues of entitlement to service connection for 
degenerative joint disease of the right knee, degenerative 
joint disease of the left knee, a cervical (neck) condition, 
and numbness of thighs, feet and hands, to include as a 
secondary basis to the veteran's service-connected chronic 
low back strain with traumatic arthritis disability are in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a May 1997 decision, the Board denied entitlement to 
service connection for residuals of a left knee injury as 
being proximately due to, or the result of, a service-
connected disability.  

2.  Evidence received since the May 1997 decision raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for degenerative joint 
disease of the left knee, to include as a secondary basis to 
the veteran's service-connected chronic low back strain with 
traumatic arthritis disability. 


CONCLUSIONS OF LAW

1.  The May 1997 Board decision, which denied entitlement to 
service connection for the residuals of a left knee injury, 
is final.  38 U.S.C.A. § 7104(b); (West 2002)38 C.F.R. 
§ 20.1100 (2007).

2.  Evidence received since the May 1997 decision is new and 
material and the claim of entitlement to service connection 
for degenerative joint disease of the left knee, to include 
as a secondary basis to the veteran's service-connected 
chronic low back strain with traumatic arthritis disability 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to reopen the claim, further assistance is unnecessary to aid 
the veteran in substantiating his claim.  

Analysis

The May 1997 Board decision denied service connection for 
residuals of a left knee injury as being proximately due to, 
or the result of, a service-connected disability on the basis 
that the veteran's claim was not well grounded as there was 
no evidence that his left knee disability was related to 
service or caused by a service connected disability.  Board 
decisions are final on the date of the date stamped on the 
face of the decision, unless the Chairman of the Board 
ordered reconsideration of the decision.  38 U.S.C.A. §§ 
7103(a), 7104(b) (West 2002); 38 C .F.R. § 20.1100. 

The Board notes parenthetically that the provisions of the 
VCAA provided for readjudication of claims that were finally 
denied as not well grounded between July 14, 1999 and 
November 9, 2000, without the need for new and material 
evidence.  Pub.L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.  
This provision is inapplicable here because the veteran's 
claim became final prior to July 14, 1999.  Thus, new and 
material evidence is needed to reopen the claim.  

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for a left knee condition.  38 U.S.C.A. § 5108.

The veteran filed a claim to reopen entitlement to service 
connection in August 2004.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence received since the May 1997 decision includes a June 
1998 VA examination.  The VA examiner noted that the 
veteran's left knee had been deemed not service connected.  
However, he concluded that the veteran's symptoms did result 
from his service connected T12-L1 pathology.  Although the 
record contains subsequent opinion against a link between the 
left knee disability and the service connected back 
disability; for purposes of reopening, the June 1998 opinion 
is presumed credible.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The June 1998 VA examiner's statements pertain to the 
previously unestablished element of a link between a current 
left knee disability and a service-connected disability.  
Therefore, new and material evidence has been submitted and 
the claim for service connection for a left knee injury 
disability on a secondary basis is reopened.   


ORDER

New and material evidence has been submitted and the claim 
for entitlement to service connection for a left knee injury 
disability on a secondary basis is reopened.   


REMAND

In a March 2005 VA examination, the VA examiner noted that 
the veteran had been receiving Social Security Disability 
since 1996 for chronic back pain and psychiatric problems.

The actual decision by the Social Security Administration 
(SSA), and the medical records on which that decision was 
based, are not of record.  These records are potentially 
pertinent to the claims of entitlement to service connection 
on a secondary basis.  VA is required to obtain the SSA 
records prior to deciding the veteran's claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992)); Masors v. Derwinski, 2 
Vet. App. 181, 188 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain the veteran's 
complete Social Security records, 
including all decisions and any medical 
records relied upon in making those 
decisions.

2.  Then re-adjudicate the claims.  If 
any claim on appeal remains denied, issue 
a supplemental statement of the case 
before returning them to the Board, if 
otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


